     3:09-cr-30001-SEM-BGC # 37   Page 1 of 8                                   E-FILED
                                                      Tuesday, 05 May, 2020 12:26:39 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 09-30001
                                        )
JASON S. SHEPPARD,                      )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Jason Sheppard’s Amended

Motion for Compassionate Release (d/e 33) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On April 15, 2009, Defendant Jason Sheppard pled guilty to

one count of possession with intent to distribute 5 or more grams of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B), and one count of possession with intent to distribute

cocaine, in violation of 21 U.S.C. § 841(a)(1). On November 9, 2009,

Defendant was sentenced to 235 months imprisonment on Counts


                               Page 1 of 8
     3:09-cr-30001-SEM-BGC # 37   Page 2 of 8




1 and 2 to run concurrently and a term of 8 years of supervised

release on Count 1 and a term of 6 years of supervised release on

Count 2 to run concurrently. Defendant is currently serving his

sentence at FCI Bennettsville and has a projected release date of

January 10, 2026.

     On April 27, 2020, Defendant filed a pro se motion for

compassionate release (d/e 29) pursuant to 18 U.S.C. §

3582(c)(1)(A). On April 30, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release was filed. See d/e 33.

Defendant seeks compassionate release due to his health issues

and the COVID-19 pandemic. Defendant argues that the Court

should waive the exhaustion requirement found in 18 U.S.C. §

3582(c)(1)(A).

     On May 4, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 35. The Government argues that the

Court lacks the authority to grant Defendant’s motion because

Defendant has not exhausted his administrative rights with the

Bureau of Prisons (BOP) or waited 30 days from the time a request

to BOP regarding a motion for compassionate release was made.


                             Page 2 of 8
     3:09-cr-30001-SEM-BGC # 37   Page 3 of 8




The Government also argues that Defendant has not established

extraordinary and compelling reasons to warrant a reduction.

     On May 5, 2020, the Court held a video conference hearing on

Defendant’s motion, at which the Court heard a statement made by

Defendant Sheppard and oral arguments.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP


                             Page 3 of 8
     3:09-cr-30001-SEM-BGC # 37   Page 4 of 8




denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or his request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     In this case, Defendant failed to pursue any administrative

remedy prior to his motion. The Court concludes that §

3582(c)(1)(A) does not require the Court to wait to consider a

compassionate release request if there is a credible claim of serious

and imminent harm from this pandemic. That does not mean the

Court will waive the exhaustion requirements in all cases. The



                             Page 4 of 8
     3:09-cr-30001-SEM-BGC # 37    Page 5 of 8




decision must be made on a case-by-case basis. In this case, the

Court excuses Defendant Sheppard’s failure to exhaust his

administrative remedies or meet the 30 days requirement pursuant

to 18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment.

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Socially distancing can be difficult for

individuals living or working in a prison.

     Defendant is currently incarcerated at FCI Bennettsville. The

Bureau of Prisons reports that the FCI Bennettsville facility has 3

inmate and 2 staff confirmed COVID-19 cases. See COVID-19

Cases, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

accessed May 5, 2020). Bennettsville has approximately 1,330


                                Page 5 of 8
     3:09-cr-30001-SEM-BGC # 37   Page 6 of 8




inmates housed at its facility. See FCI Bennettsville, Bureau of

Prisons, https://www.bop.gov/locations/institutions/ben/ (last

accessed May 5, 2020).

     Defendant is a 46-year-old male who has been incarcerated

since December 2008. His projected release date is January 10,

2026, with six years remaining on his sentence. Since being

incarcerated, Defendant has undergone two surgeries to repair

hernias and has developed a chronic fungal skin condition that

results in open sores and bleeding. Defendant argues that these

conditions likely fall into the category of immunocompromised

individuals who are at a higher risk of developing severe

complications related to COVID-19. See Amended Motion, d/e 33,

p. 2; People Who Are At Higher Risk, Centers for Disease Control

and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html (last

accessed May 5, 2020).

     However, the severity and potential complications of the skin

condition are unknown to the Court. Regardless, the COVID-19

pandemic does not warrant the release of every federal prisoner

with health conditions that make them more susceptible to the


                             Page 6 of 8
     3:09-cr-30001-SEM-BGC # 37   Page 7 of 8




disease. As of the date of this Order, FCI Bennettsville has only 5

confirmed COVID-19 cases.

     The Court also notes that Defendant’s disciplinary record

shows poor behavioral actions. Since 2010, Defendant has been

sanctioned for possessing intoxicants, possessing alcohol,

possessing an unauthorized item on two occasions, refusing a

workplace assignment, and assault without serious injury. Most

recently in December 2019, Defendant was sanctioned for using

drugs or alcohol. Additionally, the release plan proposed by

Defendant does not ensure the safety of those who would be living

with Defendant after release.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                         III. CONCLUSION

     For the reasons set forth above, Defendant Sheppard’s

Amended Motion for Compassionate Release (d/e 33) and

Defendant’s pro se motion for compassionate release (d/e 29) are

DENIED. This ruling does not preclude Defendant from filing


                             Page 7 of 8
     3:09-cr-30001-SEM-BGC # 37   Page 8 of 8




another motion for compassionate release in the future if

circumstances change. The Clerk is DIRECTED to send a copy of

this Opinion to FCI Bennettsville.


ENTER: May 5, 2020.

                                  s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 8 of 8
